COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Ramon Salgado

Appellate case number:    01-14-00328-CR

Trial court case number: 868211

Trial court:              177th District Court of Harris County

Date motion filed:        Postmarked September 12, 2014, file stamped September 15, 2014

Party filing motion:      Appellant Ramon Salgado

      It is ordered that the motion for en banc reconsideration is denied. All other pending
motions are dismissed as moot.


Judge’s signature: /s/ Rebeca Huddle
                      Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle.

Date: October 21, 2014